Title: From Thomas Jefferson to Peter Lenox, 8 August 1806
From: Jefferson, Thomas
To: Lenox, Peter


                        
                            Monticello. Aug. 8. 06.
                        
                        Th: Jefferson presents his compliments to mr Lenox and on consideration of the dimensions of the stable as
                            stated in his letter of Aug. 4. he thinks it will be better to have 4. stalls at each end of it, & so recommends to him
                            to have done.
                    